The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	This policy applies to the limitation of “ molded” in claims 1, 180, 183.



 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 9, 36-38, 46-47, 172-173, 175-178, 180-183, 185  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheermesser (3222697) in view Wilson (4323231).
Scheermesser (figures 8, 12-18) shows a padded element comprising a foam substrate having disposed therein a first internal surface (51, 47) and a second internal surface (figure 18, the surface opposite 51 or 47) opposed to the first internal surface, the first internal surface being interposed between an outer surface of the foam substrate and the second internal surface, at least one of the first internal surface and 
Scheermesser does not show the foam substrate consisting essentially of a single foam.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Scheermesser’s structures to show the foam substrate consisting essentially of a single foam since it is well known in the art to form structures assembled together as separate pieces or made of one piece as taught by Wilson (col 5 lines 1-9) as long as it satisfies the expediency of manufacturing the finished foam structure. 
Per claim 174, Scheermesser as modified shows all the claimed limitations except for the first and second internal surface are in a spaced relationship at a resting position of the padded element.
It would have been obvious to one haivn goridnary skill in the art at the time of filing of the invention to moidyf Scheermesser’s modified strucutres to show the first and second internal surface are in a spaced relationship at a resting position of the padded element in order to create extra cushioning of the foam pad per extra air volume therebetween and the fact that it would have been obvious to provide space at resting is further demonstrated by applicant’s disclosure paragraph 56 which states the well known nature to one with ordinary skill in the art to have either the internal surfaces either contacting/not contacting.
Per claim 184, Scheermesser as modified shows all the claimed limitations except for a free space between the first and second internal surface.
It would have been obvious to one haivn goridnary skill in the art at the time of filing of the invention to moidyf Scheermesser’s modified strucutres to show a free .
Claim 179 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheermesser (3222697) in view of Wilson.
Scheermesser as modified shows all the claimed limitations except for each section comprising a plurality of peak portions and a plurality of valley portions being different.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Scheermesser's modified structures to show each section comprising a plurality of peak portions and a plurality of valley portions being different since one having ordinary skill in the art would have been it obvious to change different supporting strength for the different sections of seat as desired.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 36-38, 46-47, 172-185 have been considered but are moot because the new ground of rejection based on Scheermesser (3222697) as set forth above, shows the claimed limitations.  
With respect to the limitation of “ smooth”, as set forth above, the references to Scheermesser show the limitation to “ substantially smooth”.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different foam articles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

15/01/221/15/2022